Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the application filed 10/9/2019, wherein claims 1-20 are pending. 

Election/Restrictions
Applicant’s election of species II, subspecies II, subspecies IV, and subspecies V pertaining to claims 1-20 in the reply filed on 11/12/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claims 1, 11, and 13 are objected to because of the following informalities:  
Regarding claim 1, “the opposed sides” in the second para. after the preamble (appears twice) should be changed to “the opposite sides” to maintain antecedent basis.
Regarding claim 11, “the elongated closure member” should be written as “the releasable elongated closure member” to maintain antecedent basis.
Regarding claim 13, “the opposed sides” in the second para. after the preamble (appears twice) should be changed to “the opposite sides” to maintain antecedent basis.
.

 Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 12, 19, and 20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 12 is rejected because it positively claims a human body by the phrase “the at least one medical device attached to a body of a user ". This rejection can be obviated by using the phrase “adapted to" or “configured to” prior to describing an apparatus being utilized by a user.    
Claim 19 is rejected because it positively claims a human body by the phrase “the opening of the opposing closure edges extends up to the elbow of a user". This 
Claim 20 is rejected because it positively claims a human body by the phrase “the opening of the opposing closure edges extends up to the shoulder of a user". This rejection can be obviated by using the phrase “adapted to" or “configured to” prior to describing an apparatus being utilized by a user.    

Any remaining claims are rejected as depending from a rejected base claim.

	
Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, it is unclear what is meant by “the two back leg panel members define an inner edge extending from a crotch region to a location proximate to a lower region of the central region of the back panel to an outer edge of the two back leg panel members”. How does the inner edge of the two back leg panel members extend from a crotch region to a location proximate to a lower region of the central 
Regarding claim 1, “the first side edge region” and “the second side edge region” are lacking antecedent basis. It is unclear whether the applicant is intending to claim “the first side edge” and “the second side edge” or a region of the first side edge and the second side edge. Please clarify. The examiner is interpreting “the first side edge region” and “the second side edge region” as referring to the first side edge and the second side edge respectively.
Claim 1 recites the limitation "the opposed lower selvage" in the second to last para.  There is insufficient antecedent basis for this limitation in the claim. Additionally, it is unclear how this structure differs from the opposed hem region. Please clarify.
Regarding claim 3, it is unclear what is meant by “ the releasable closure mechanism defined in the associated the back leg panel members, the front leg panel members, or the arm panel members.”. There appears to be either missing words or extra words. Additionally, “the associated…” is lacking antecedent basis.
Claim 8 recites the limitation "the elongated closure members" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Did the applicant mean to claim the releasable closure mechanism and the releasable closure member? The applicant uses different terminology for the various closures of the front panels, sleeves, and leg panels (see claim 1) and only refers to the front closure as “a releasable elongated closure member”.

Claim 10 recites the limitation "the respective selvage " in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is not clear what structure this is meant to refer to especially because the applicant previously claims “the lower opposed selvage” which refers to part of the sleeves, not the leg members. For the purposes of this office action, the examiner is interpreting “the respective selvage” as referring to an edge of the garment along which the closure extends.
Claim 11 recites the limitation "the respective selvage " in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. It is not clear what structure this is meant to refer to especially because the applicant previously claims “the lower opposed selvage” which refers to part of the sleeves, not the front panel members. For the purposes of this office action, the examiner is interpreting “the respective selvage” as referring to an edge of the garment along which the closure extends.
Regarding claim 11, it is unclear what is meant by “connectors positioned in the in spaced relationship”. Did the applicant mean to claim “in a spaced relationship”? Please clarify.

Regarding claim 13, it is unclear what is meant by “the two back leg panel members define an inner edge extending from a crotch region to a proximate to a lower region of the central region of the back panel to an outer edge of the two back leg panel members”. How does the inner edge of the two back leg panel members extend from a crotch region to a proximate to a lower region of the central region of the back panel? It appears from the drawings (figs. 1,2)  that the inner edge extends from the bottom of one leg panel to the crotch portion and from the crotch panel to the bottom of the other leg panel. Additionally, Did the applicant intend to claim “to a location proximate to..”? There appears to be a word missing. Please clarify.

Regarding claim 13, “the first side edge region” and “the second side edge region” are lacking antecedent basis. It is unclear whether the applicant is intending to claim “the first side edge” and “the second side edge” or a region of the first side edge and the second side edge. Please clarify. The examiner is interpreting “the first side edge region” and “the second side edge region” as referring to the first side edge and the second side edge respectively.
Regarding claim 13, it is unclear how an opposed lower selvage differs from the opposed hem region. Please clarify. If both terms are referring to the same part, the claim should be amended to use one term for clarity.
Claim 13 recites the limitation "the leg members or arm members" in the third to last para.  There is insufficient antecedent basis for this limitation in the claim. There are front and rear leg panel members and arm panel members however it is unclear which 
Claim 13 recites the limitation "the closed position" in the second to last para.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which position is considered “the closed position”. The applicant could claim “a closed position” to overcome this rejection.
Regarding claim 17, it is unclear how “opposing closure edges” differs from the first side edge and second side edge of claim 13. Please clarify.
Claim 19 recites the limitation "the elbow" in the second line.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 20  recites the limitation "the shoulder" in the second line.  There is insufficient antecedent basis for this limitation in the claim. 
Regarding claim 20, it is unclear how claim 20 depends from 19, but the opening extends up to the elbow in claim 19, and up to the shoulder in claim 20. Claims 19 and 20 seem to conflict. Please clarify.
The examiner pointed out several lack of antecedent basis/inconsistent terminology issues above, however the applicant should review the claims for any additional lack of antecedent basis and inconsistent terminology issues and make appropriate corrections.

All remaining claims are rejected as depending on a rejected base claim.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,5,8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (U.S. 20120174285) in view of Parris (U.S. Patent No.8690835).

Regarding claim 1, Williams teaches a garment (352, fig. 33) for use with at least one medical device (can be used with a medical device), the garment comprising: a back panel (556,fig. 34A, figs. 34,34A show 352 except for alternative positioning of fasteners therefore the back panel shown in fig. 34A would also be the back panel of 352 (paras. 134,135), portions of the back panel are also visible in fig. 33) the back panel having a central region (above leg portions), and two back leg panel members projecting from the central region of the back panel (fig. 34A), the two back leg panel members symmetrically disposed to one another and projecting contiguously outward from the central region (fig. 34A), the back panel further having two arm panel members connected to the central region and projecting outward therefrom on opposite sides of the central panel region at a location distal to the two back leg panel members (part of the arm panels extending from the back is visible in fig. 33), wherein the central region, the two leg panel members and the two arm panel members are oriented so as to be coplanar when laid on a flat support surface (fig. 33, fig. 34A, leg portions do not include foot coverings), wherein the two back leg panel members define an inner edge 
	Parris teaches a similar garment (10) wherein at least one front panel member (18B) has an access opening (32,40) defined therein, the access opening including a central slit (32) and a closure flap (40) releasably positioned over the central slit the access opening configured to accommodate at least one medical device projecting inward therethrough (figs. 1-13 show various configurations)(col. 4, lines 5-42).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have defined an access opening in at least one front panel member of Williams, the access opening including a central slit and a closure flap releasably positioned over the central slit the access 
Regarding claim 5, the Williams/Parris combined reference teaches at least one foot cover member (356)(fig. 33), the at least one foot cover member connected to one of the respective front leg panel members or back leg panel members at a position distal to the central region of the back panel (fig. 33).
Regarding claim 8, the Williams/Parris combined reference teaches at least one of the elongated closure members (353,354) defined in the arm panel member or the leg panel member comprises an elongated binding member oriented parallel to the respective selvage (zipper tape) and a plurality of connectors located at a spaced distance apart on the respective elongated binding member (zipper teeth) (para. 133, fig. 33).

Regarding claim 12, the Williams/Parris combined reference teaches the access opening (32,40) defined in the front panel member further comprises at least one closure attachment member (snaps on 40,18A, describes 26 as snaps (col. 3, lines 60-66) and structure appears the same on flap and 18A in fig. 1) positioned on the closure flap at a location opposed to a pivotal connection between the closure flap and the front panel member (fig. 1), wherein the at least one medical device is an elongated lead or tubular body ( 28), the at least one medical device attached to a body of a user and projecting outward through the central slit to a location exterior to the garment wherein .

Claims 2, 3, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (U.S. 20120174285) in view of Parris (U.S. Patent No.8690835) and further in view of Lipsett et al. (U.S. 20020116748).

Regarding claim 2, the Williams/Parris combined reference fails to teach at least one extension member, the at least one extension member located in at least one of the back leg panel members, the front leg panel members, or the arm panel members.
Lipsett teaches a garment (figs. 9-11) having a back leg panel member  (76) and a front leg panel member (78), and at least one extension member (82), the at least one extension member located in at least one of the back leg panel members, the front leg panel members (figs. 9-11)(para. 32), the at least one extension member connected to back and front panel members by mating fasteners (para. 32).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added at least one extension member to the Williams/Parris combined reference, the at least one extension member located in at least one of the back leg panel members, the front leg panel members, the at least one extension member connected to back and front panel members by mating fasteners  in view of Lipsett in order to allow adjustability of the size 
Regarding claim 3, the Williams/Parris/Lipsett combined reference teaches the at least one extension member is configured to be connected to the releasable closure mechanism defined in the associated the back leg panel members, the front leg panel members, or the arm panel members (para. 32, figs. 9-11 of Lipsett).
Regarding claim 6, the Williams/Parris combined reference fails to teach at least one extension member wherein the at least one extension member is connected to the releasable closure member defined in the one of the back leg panel members or the front leg panel members, the extension member configured to project into at least one of the foot cover members.
Lipsett teaches a garment (figs. 9-11) having a back leg panel member  (76) and a front leg panel member (78), and at least one extension member (82), wherein the at least one extension member (82) is connected to a releasable closure member (90,92) defined in the one of the back leg panel members or the front leg panel members (para. 32, figs. 9-11).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added at least one extension member to the Williams/Parris combined reference wherein the at least one extension member is connected to the releasable closure member defined in the one of the back leg panel members or the front leg panel members in view of Lipsett in order to allow adjustability of the size of the leg(s) of the garment to suit different sized wearers or a growing wearer, and to provide the garment with changeable decoration (para. 8 of .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (U.S. 20120174285) in view of Parris (U.S. Patent No.8690835) in view of Lipsett et al. (U.S. 20020116748) and further in view of Scott (U.S. 20140039422).

Regarding claim 4, the Williams/Parris/Lipsett combined reference teaches the at least one extension member (82) is an elongated planar member (fig. 9 of Lipsett), but fails to teach the at least one extension member is elastic.
Scott teaches a body garment formed of elastic material (para. 29).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the at least one extension member of the Williams/Parris/Lipsett combined reference out of elastic material as taught by Scott in order to provide the at least one extension member with the properties of being lightweight, having a smooth and soft appearance, inhibiting .


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (U.S. 20120174285) in view of Parris (U.S. Patent No.8690835) in view of Lipsett et al. (U.S. 20020116748) and further in view of Hanks (U.S. Patent No. 6339847).

Regarding claim 7, the Williams/Parris combined reference fails to teach the at least one foot cover member comprises an expandable gather region located proximate to a junction between the at least one foot cover {YB:00893052.DOCX } -26-member and the back leg panel members or front leg panel members.
 Hanks teaches a similar garment (10) wherein at least one foot cover member (16,30) comprises an expandable gather region (30, material 30 wraps around) located proximate to a junction between the at least one foot cover {YB:00893052.DOCX } -26-member and the back leg panel members or front leg panel members (fig. 1) (col. 3, lines 40-61).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed each foot cover member of the Williams/Parris combined reference with an expandable gather region located proximate to a junction between the at least one foot cover {YB:00893052.DOCX } -26-member and the back leg panel members or front leg panel members in view of Hanks in order to provide adjustability of size of the ankle region and to secure the wearer’s ankles so that .

Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (U.S. 20120174285) in view of Parris (U.S. Patent No.8690835) and further in view of Williams (U.S. 20060253953).
Regarding claims 8 and 9, the Williams/Parris combined reference teaches at least one of the closure members (353,354) defined in the arm panel member or the leg panel is oriented parallel to the respective selvage (edges of the arm panels and leg panels along which 353,354 extend respectively) (fig. 33), and 353,354 can be replaced by  a plurality of connectors,  mating snap members (para. 133); but doesn’t specifically teach at least one of the elongated closure members defined in the arm panel member or the leg panel member comprises an elongated binding member oriented parallel to the respective selvage and the plurality of connectors located at a spaced distance apart on the respective elongated binding member.
Williams ‘953 teaches a similar garment having at least one elongated closure member (51-54,221,222, para. 47) comprising an elongated binding member (53, strip of material of 51 or 52 on which snaps are arranged, para. 47) oriented parallel to a respective edge of the garment (fig. 3B, para. 47) and a plurality of connectors (221 or 222) located at a spaced distance apart on the respective elongated binding member (fig. 3B, para. 47).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have comprised at least one  provide a convenient way to attach snaps and ensure even spacing of snaps thereby facilitating the manufacturing process and to protect the snaps during the laundering process (para. 47 of Williams ‘953).
Regarding claim 10, the Williams/Parris combined reference teaches the elongated closure member associated with the back leg panel members or front leg panel members (354) oriented parallel to the respective selvage (edges of the leg panels along which 354 extends) (fig. 33) and teaches that 354 can be replaced by a plurality of connectors, snaps (para. 133); but doesn’t specifically teach the elongated closure member comprises an elongated binding member oriented parallel to the respective selvage and the plurality of connectors positioned in the spaced relationship along the elongated binding member, wherein the elongated binding member further comprises at least one stiffening member.

Williams ‘953 teaches a similar garment having an elongated closure member (51-54,221,222, para. 47) comprising an elongated binding member (53, strip of material of 51 or 52 on which snaps are arranged, para. 47) oriented parallel to a respective edge of the garment (fig. 3B, para. 47) and a plurality of connectors (221 or 222) positioned in the spaced relationship along the elongated binding member (fig. 3B, para. 47), wherein the elongated binding member (53, strip of material of 51 or 52 on 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the elongated closure member associated with the back leg panel members or front leg panel members  of the Williams/Parris combined reference so as to comprise an elongated binding member oriented parallel to the respective selvage and a plurality of connectors positioned in the spaced relationship along the elongated binding member, wherein the elongated binding member further comprises at least one stiffening member in view of Williams ‘953 in order to provide a convenient way to attach snaps and ensure even spacing of snaps thereby facilitating the manufacturing process and to protect the snaps during the laundering process (para. 47 of Williams ‘953).
Regarding claim 11, the Williams/Parris combined reference teaches the elongated closure member (364) associated with the front panel members is oriented parallel to the respective selvage (the edges along which 364 extends), 364 can be replaced by a plurality of connectors,  snaps (para. 133); but doesn’t specifically teach the elongated closure member associated with the front panel members comprises an elongated binding member oriented parallel to the respective selvage and a plurality of connectors positioned in the in spaced relationship along the elongated binding member, wherein the elongated binding member further comprises at least one stiffening member.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the elongated closure member associated with the front panel members of the Williams/Parris combined reference so as to comprise an elongated binding member oriented parallel to the respective selvage and a plurality of connectors positioned in the in spaced relationship along the elongated binding member, wherein the elongated binding member further comprises at least one stiffening member in view of Williams ‘953 in order to provide a convenient way to attach snaps and ensure even spacing of snaps thereby facilitating the manufacturing process and to protect the snaps during the laundering process (para. 47 of Williams ‘953).



13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (U.S. 20120174285) in view of Parris (U.S. Patent No.8690835) and further in view of Lipsett et al. (U.S. 20020116748).

Regarding claim 13, Williams teaches a garment (352, fig. 33) for use with at least one medical device (can be used with a medical device), the garment comprising: a back panel (556,fig. 34A, figs. 34,34A show 352 except for alternative positioning of fasteners therefore the back panel shown in fig. 34A would also be the back panel of 352 (paras. 134,135), portions of the back panel are also visible in fig. 33) the back panel having a central region (above leg portions), and two back leg panel members projecting from the central region of the back panel (fig. 34A), the two back leg panel members symmetrically disposed to one another and projecting contiguously outward from the central region (fig. 34A), the back panel further having two arm panel members connected to the central region and projecting outward therefrom on opposite sides of the central panel region at a location distal to the two back leg panel members (part of the arm panels extending from the back is visible in fig. 33), wherein the central region, the two leg panel members and the two arm panel members are oriented so as to be coplanar when laid on a flat support surface (fig. 33, fig. 34A, leg portions do not include foot coverings), wherein the two back leg panel members define an inner edge extending from a crotch region to a location proximate to a lower region of the central region of the back panel to an outer edge of the two back leg panel members (edge along which 360 extends, fig. 33) ; two front panel members (one either side of 364), the two front panel members connected to the opposed sides of the central region of the 
	Parris teaches a similar garment (10) wherein at least one front panel member (18B) has an access opening (32,40) defined therein, the access opening including a central slit (32) and a closure flap (40) releasably positioned over the central slit the access opening configured to accommodate at least one medical device projecting inward therethrough (figs. 1-13 show various configurations)(col. 4, lines 5-42).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have defined an access opening in at least one front panel member of Williams, the access opening including a central slit and a closure flap releasably positioned over the central slit the access opening configured to accommodate at least one medical device projecting inward therethrough in view of Parris in order to allow access to a catheter or gastronomy tube 
The Williams/Parris combined reference fails to teach at least one extension member, the extension member located in at least one of the leg members or arm members.
Lipsett teaches a garment (figs. 9-11) having at least one leg member (76,78) and at least one extension member (82), the at least one extension member located in the at least one leg member (figs. 9-11)(para. 32), the at least one extension member connected to the at least one leg member by mating fasteners (para. 32).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added at least one extension member to the Williams/Parris combined reference, the at least one extension member located in at least one of the leg members the at least one extension member connected to at least one of the leg members by mating fasteners  in view of Lipsett in order to allow adjustability of the size of the leg(s) of the garment to suit different sized wearers or a growing wearer, and to provide the garment with changeable decoration (para. 8 of Lipsett).

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (U.S. 20120174285) in view of Parris (U.S. Patent No.8690835) in view of Lipsett et al. (U.S. 20020116748) and further in view of Scott (U.S. 20140039422).


Scott teaches a body garment formed of elastic material (para. 29).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the at least one extension member of the Williams/Parris/Lipsett combined reference out of elastic material as taught by Scott in order to provide the at least one extension member with the properties of being lightweight, having a smooth and soft appearance, inhibiting growth of bacteria, providing effective moisture management, and being capable of conforming to the body (para. 29 of Scott).
Regarding claim 15, the Williams/Parris/Lipsett/Scott combined reference teaches at least two foot cover members (356)(fig. 33), the at least two foot cover members connected to the respective the front leg panel member and the back leg panel members at a position distal to the central region of the back panel(fig. 33).


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (U.S. 20120174285) in view of Parris (U.S. Patent No.8690835) in view of Lipsett et al. (U.S. 20020116748) in view of Scott (U.S. 20140039422), and further in view of Hanks (U.S. Patent No. 6339847).

 Hanks teaches a similar garment (10) wherein at least two foot covers (16,30) comprises an expandable gather region (30, material 30 wraps around)  located proximate to a junction between the at least two foot cover regions and the leg panel member(fig. 1) (col. 3, lines 40-61).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed each foot cover member of the Williams/Parris/Lipsett combined reference with an expandable gather region located proximate to a junction between the at least two foot cover regions and the leg panel members in view of Hanks in order to provide adjustability of size of the ankle region and to secure the wearer’s ankles so that the wearer’s feet do not slide in and out of the foot cover members (col. 1, lines 60-67, col. 2, lines 1-3).

Claims 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (U.S. 20120174285) in view of Parris (U.S. Patent No.8690835) and further in view of Loney (U.S. Patent No. 4422186).

Regarding claim 13, Williams teaches a garment (352, fig. 33) for use with at least one medical device (can be used with a medical device), the garment comprising: a back panel (556,fig. 34A, figs. 34,34A show 352 except for alternative positioning of fasteners therefore the back panel shown in fig. 34A would also be the back panel of 
	Parris teaches a similar garment (10) wherein at least one front panel member (18B) has an access opening (32,40) defined therein, the access opening including a central slit (32) and a closure flap (40) releasably positioned over the central slit the access opening configured to accommodate at least one medical device projecting inward therethrough (figs. 1-13 show various configurations)(col. 4, lines 5-42).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have defined an access opening in at least one front panel member of Williams, the access opening including a central slit and a closure flap releasably positioned over the central slit the access opening configured to accommodate at least one medical device projecting inward therethrough in view of Parris in order to allow access to a catheter or gastronomy tube from outside of the garment while allowing removable covering of the access opening (abstract of Parris).
The Williams/Parris combined reference fails to teach at least one extension member, the extension member located in at least one of the leg members or arm members.
Loney teaches a garment having an opening (figs. 6-8), closures (645) on either side of the opening (figs. 7,8), and at least one extension member (825) that can be used to couple the garment on either side of the opening together (fig. 7), the extension 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added at least one extension member to the Williams/Parris combined reference, the extension member located in at least one of the leg members or arm members in view of Loney in order to accommodate a cast worn on a wearer’s arm or leg and/or to accommodate insertion or removal of a medical appliance and/or to provide extra ease as needed for the wearer (col. 2, lines 25-48 of Loney).

Regarding claim 17, the Williams/Parris/Loney combined reference teaches at least one arm panel member (355) comprises opposing closure edges (edges along which 353 extends, 353 can be replaced by buttons, snaps, hook and loop, etc. (para. 133)) that define an opening of front arm panel member( when closures are open) that has at least one extension member spanning the opening (as modified per claim 13, to accommodate an arm cast and/or to accommodate insertion or removal of a medical appliance and/or to provide extra ease as needed for the wearer at their arms (col. 2, lines 25-48 of Loney).

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (U.S. 20120174285) in view of Parris (U.S. Patent No.8690835) in view of Loney (U.S. Patent No. 4422186) and further in view of White et al. (U.S. 20130053650).

White teaches an immobilizing device (dressing and/or frame taping, paras. 48,50) and integrated vascular delivery system (100) applied to a user’s arm that presents an intravenous access site (fig. 5F, paras. 46-50).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have had the arm panel of the Williams/Parris/Loney combined reference further comprise an immobilizing device  and integrated vascular delivery system that presents an intravenous access site in view of White in order to provide a secure and protected integrated vascular delivery system for the wearer to receive fluid (para. 50 of White). Additionally, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for the immobilizing device to be interposed between the opposing closures of the combined reference in a manner that presents an intravenous access site so that the integrated vascular delivery system can be reached while the garment is worn (motivation is recognized by Loney, col. 2, lines 25-30). 
Regarding claim 19, the Williams/Parris/Loney/White combined reference teaches the opening of the opposing closure edges extends up to the elbow of a user (353 or fasteners replacing 353 can be undone up to the elbow so that the opening of the opposing closure edges extends up to the elbow of a user, fig. 33, para. 133).
Regarding claim 20, the Williams/Parris/Loney/White combined reference teaches the opening of the opposing closure edges extends up to the shoulder of a user 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/           Examiner, Art Unit 3732  

/NATHAN E DURHAM/           Primary Examiner, Art Unit 3732